Bond Schoongek. EP6  2GBE4B MT ORLLAes PRG oo BANS ay SFY

BONDEkine

359 Linden Oaks, Third Floor : Rochester, SY 14625-2825 | bsk.com

KATHERINE MCCLUNG, E50.
kmeclungedbsk.com

P: 585.362.4703

fi: 585.362.9773

September 23. 2019

via Facsiinile

Hon. Michael A. Telesca

Kenneth B. Keating Federal Building

[00 State Street

Rochester, New York 14614

Re: Beall v. Corning Community College, Index No. 6:19-cv-06548-MAT

Dear Judge Telesca:

Our firm represents Defendant in the above-referenced action. [ am writing to request a brief
extension of Defendant’s time to answer to the complaint from September 23, 2019 to September
25, 2019.. Plaintiff's counsel has graciously consented to this request.

Thank you for your consideration of this request,
_Respectfully submitted,

BOND, SCHOENECK & KING, PLLC

A oes me, { re
ote ALES Bo

La: Sh FL. AM boA Nine :
Katheriné MeClung ~

KM/jcg

Ce: Stan Matusz (by e-mail)

IT 1S SO ORDERED.

United States District Judge

Date: 1-23-19

Attomeys At paw | A Professional Limited Liasllty Company

 

 

34220374

 
